Citation Nr: 0902911	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office.


FINDING OF FACT

Competent medical evidence indicates that it is as likely as 
not that the veteran's hepatitis C infection is causally 
related to in-service exposure to the hepatitis C virus 
rather than to post-service exposure.


CONCLUSION OF LAW

The criteria for establishing service connection for 
hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, in light of the fully favorable 
determination with respect to this claim, no further 
discussion of VCAA compliance is necessary. 

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In this case, the veteran claims entitlement to service 
connection for hepatitis C as a result of a cut to his arm 
received when being vaccinated with an air injector gun.  He 
provided negative responses to other risk factors listed on 
the hepatitis questionnaire provided by the RO.  The evidence 
of record indicates the veteran is married and there is no 
evidence showing tattoos, substance abuse, or work in the 
medical field.  

Treatment records from a private hospital dated in 1992 to 
1998 note the veteran being diagnosed with and treated for 
hepatitis C.  A VA QTC examination dated in January 2004 
noted the veteran reporting the only risk factor as the 
laceration from the vaccination.  The examiner conducted 
laboratory tests and rendered a diagnosis of hepatitis C.  No 
opinion was provided as to the whether the condition was 
related to military service.

The Board requested a medical opinion from an infectious 
disease specialist in accordance with 38 C.F.R. § 20.901 as 
to whether the veteran's hepatitis C was at least as likely 
as not related to the veteran's military service.  

The specialist provided a detailed opinion which reflected 
consideration of the veteran's service treatment records and 
private medical records.  The examiner acknowledged studies 
both in favor of the veteran's claim as well as against the 
veteran's claim and concluded that based on the evidence 
presented, it was at least as likely as not that the 
veteran's hepatitis C infection is causally related to in-
service exposure to HCV rather than to post service exposure.  
There is no medical opinion to the contrary, nor evidence 
suggesting other risk factors.  See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003) (It is not permissible for VA to 
undertake additional development if the purpose was to obtain 
evidence against an appellant's case).

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2008).  The Board 
finds that such level has been obtained.  

Thus, in light of the evidence in this case, the Board will 
resolve all doubt in the veteran's favor and find that 
service connection for hepatitis C is warranted.



ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


